DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/16/2021 is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 25-31, 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Rothman (5,941,380) in view of Basham et al (6,926,138), Hekal (6,613,405) and Giraud (2014/0048430)
As to method claim 25, Rothman discloses a method for dispensing a product into a liquid (water in bottle 30) to form a solution, the method comprises providing a package (10) having a base and a sidewall extending therefrom defining an interior (11) of the package, the package further having an opening (aperture 14) leading to the interior and a cover (13) sealing the opening when the package is in a sealed position to enclose a product stored therein, (Figure 2),  the package further comprising a puncture (Figure 2 as annotated) element disposed within the interior, the puncture element having an edge facing the cover (Figure 2 ), provide a receptacle (30) below the package (Figure 2), the receptacle being filled with a liquid (water, abstract and column 3, lines 1-5), applying pressure against the cover with the puncture element until the puncture element breaks through the cover (13) so as to dispense the product from the package into the liquid (Figure 3), combine the product with the liquid to form a solution (column 3, lines 35-39), the puncture element puncture the cover to dispense the product, without the puncture element itself breaking when puncturing the cover.  However, Rothman does not disclose the puncture element having a cutting edge or a sharp facing the cover, and wherein the puncture element, including the cutting edge or sharp, is composed of a mineral loaded polymer comprising a monolithic material formed of at least a base polymer and mineral desiccant, which to controlling moisture within the interior, when the package is in the sealed position so as to maintain desired qualities of the product.    Nevertheless,  Basham discloses a dispense package  with a puncturing element (19) having taper sharper end use to pierce the membrane (22).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the puncturing element with sharper taper end as taught by Basham to increase the success of puncturing the membrane and correctly puncture the designated portion of the member
 However, Rothman does not specifically disclose the puncture element having a cutting edge or a sharp facing the cover, and wherein the puncture element is composed of a mineral loaded polymer comprising a monolithic material formed of at least a base polymer and an active agent comprising minerals.  Nevertheless,  Basham discloses a dispense package  with a puncturing element (19) having taper sharper end use to pierce the membrane (22).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the puncturing element with sharper taper end as taught by Basham to increase the success of puncturing the membrane and correctly puncture the designated portion of the member.
With regarding to the puncture element is composed of a mineral loaded polymer comprising a monolithic material formed of at least a base polymer and an active agent comprising minerals.  Giraud discloses a mixing container with cap 40, container 20 and /or plunger 60 may contain a desiccant material and the cap portion comprises a piercing member (52, since the piercing member is part of the cap portion, the piercing member can also contain a desiccant material).  Hekal discloses container (Figure 5 and 6) composed of a mineral loaded polymer comprising a monolithic material formed of at least a base polymer and an active agent comprising mineral (abstract which teaches a monolithic composition comprises polymer and deliquescent material, desiccant in mineral form, silica gel).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the puncturing element of Rothman with desiccant material in a polymer forming the puncturing element as taught by Giraud and Hekal to maintain environment within the package in the dry state which prevent deteriorate of the dry ingredient within the package.
As to claim 26, Rothman as modified by Hekal further discloses the monolithic material further comprising a channeling agent (Hekal, column 8, lines 21-31).
As to claims 27-28,  Rothman as modified by Hekal teaches the active agent is a desiccant in the form of a molecular sieve (Hekal, column 9, lines 24-35) or a silica gel (column 14, lines 44-56 teaches the use of silica gel as one of the composition forming pellets molded into the container).
As to claim 29-30,  Rothman as modified by Hekal, further teaches the mineral desiccant makes up at least 30%  by weight of the monolithic material and makes up from 30% to 50% by weight of the monolithic material (column 7, lines  19-24 teaches the loading level of the deliquescent material can ranges from 10%-90% by weight and specifically can ranged from about 5%-40% by weight, since Hekal discloses a wide range of the mineral desiccant makes up the weight of the monolithic material, the range as claimed from 30% to 50% falls into the wide range as discussed by Hekal). 
As to claim 31, Rothman as modified further discloses the product is a powder (powder concentrate 21) and the puncture element as taught by Giraud and Hekal further with desiccant material to controls moisture within the interior so as to extend freshness of the product and/or preventing clump or agglomerating of the product.
As to claims 33-34, Rothman as modified by Basham further discloses that the puncture mean comprises a sharp bottom circular edge with opening (as shown in Figure 2 and 3), the edge can also be considered as a circular cutting edge that cut through membrane 22).  However, Rothman as modified by Basham does not discloses that the sharp having a diameter or cross-sectional width of less than 1.00 mm or the cutting edge having a width of less than 1.0 mm.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  the sharp having a diameter or cross-sectional width of less than 1.00 mm or the cutting edge having a width of less than 1.0 mm because the selection of the specific dimension such as disclosed by Rothman as modified would have been an obvious matter of design choice inasmuch as the resultant structures will work equally well and  inasmuch as applicant's specification does not state that using these specific dimension as claimed solves any particular problem or yields any unexpected results.  

Claims 32, 35-38 are rejected under 35 U.S.C. 103 as being unpatentable over Rothman (5,941,380), Basham et al (6,926,138) and Hekal (6,613,405) and Giraud (2014/0048430), further in view of Lee et al (6,543,612).
As to claim 32, Rothman further discloses the cover is flexible and made of foil (column 3, lines 24-26 which teaches the cover may be made of thin plastic, aluminum foil), but does not specifically disclose the thickness of the cover from 0.01 mm to 0.5 mm.  However, Lee discloses a mixing container comprises a mixing chamber covered by a frangible cover (20) made of metallic foil (column 5, line 14) separating the first and second component (26 and 28) and the thickness of the frangible cover is 0.002 in. (0.05mm) thick aluminum foil.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cover of Rothman as modified made with 0.05 mm thick aluminum foil as taught by Lee to maintain the quality of the powder ingredient away from the liquid ingredient and also provide sufficient thickness to the cover to provide easy puncture by the puncture element. 
As to claims 35-38, Rothman as modified further discloses the monolithic material further comprises a channeling agent (Hekal, column 8, lines 21-31), the mineral desiccant in the form of a molecular sieve (Hekal, column 9, lines 24-35) or a silica gel (column 14, lines 44-56 teaches the use of silica gel as one of the composition forming pellets molded into the container), the cover comprises one or more foil packaging layer (column 3, lines 24-26 which teaches the cover may be made of thin plastic, aluminum foil).  However, Rothman does not disclose the cover being flexible and having a thickness of from 0.01 mm to 1.00 mm, the puncture element having a sharp having a diameter or cross-sectional width of less than 1.0 mm or the puncture element having a cutting edge having a width of less than 1.0 mm.  However, Lee discloses a mixing container comprises a mixing chamber covered by a frangible cover (20) made of metallic foil (column 5, line 14) separating the first and second component (26 and 28) and the thickness of the frangible cover is 0.002 in. (0.05mm) thick aluminum foil.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cover of Rothman as modified made with 0.05 mm thick aluminum foil as taught by Lee to maintain the quality of the powder ingredient away from the liquid ingredient and also provide sufficient thickness to the cover to provide easy puncture by the puncture element. 
With regarding to the puncture mean, Rothman as modified by Basham further discloses that the puncture mean comprises a sharp bottom circular edge with opening (as shown in Figure 2 and 3), the edge can also be considered as a circular cutting edge that cut through membrane 22).  However, Rothman as modified by Basham does not discloses that the sharp having a diameter or cross-sectional width of less than 1.00 mm or the cutting edge having a width of less than 1.0 mm.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  the sharp having a diameter or cross-sectional width of less than 1.00 mm or the cutting edge having a width of less than 1.0 mm because the selection of the specific dimension such as disclosed by Rothman as modified would have been an obvious matter of design choice inasmuch as the resultant structures will work equally well and  inasmuch as applicant's specification does not state that using these specific dimension as claimed solves any particular problem or yields any unexpected results.  
Conclusion
Examiner has cited particular paragraphs and/or columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant, in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or prior art(s) disclosed by the Examiner (in the attached PTO-892 form).
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN HOI CHEUNG whose telephone number is (571)270-5702. The examiner can normally be reached Monday to Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736